Exhibit 10.7

 

AMENDMENT TO

SALON MEDIA GROUP, INC.

SECURITIES PURCHASE AGREEMENT

 

This amendment to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement” or the “Bridge Financing”) executed August 5, 2016 by Salon
Media Group, Inc. (the “Company”), and Heather Gillette, is made as of January
24, 2017 to amend the class of shares that Ms. Gillette will receive pursuant to
the Bridge Financing and to satisfy the Company’s obligations thereunder. Under
the Securities Purchase Agreement Ms. Gillette purchased one or more promissory
notes with an aggregate principal amount of $100,000 (the “Notes”) which were to
convert into shares of the Common Stock of the Company. As the Company does not
have sufficient authorized shares of Common Stock to fully satisfy Ms.
Gillette’s purchase of shares of Common Stock of the Company, Ms. Gillette
agrees to accept shares of Series A Mandatorily Convertible Voting Preferred
Stock (the “Series A Preferred Stock”) in place of the shares of Common Stock in
conversion of the Notes. Accordingly, in full satisfaction of all of the
Company’s obligations under the Securities Purchase Agreement and the Notes, and
in lieu of receiving shares of Common Stock, Ms. Gillette agrees to receive
89,656 shares of the Company’s Series A Preferred Stock upon the execution of
the Purchase Agreement dated January 24, 2017 between the Company and the
Purchasers identified therein, and the initial closing of the Private Placement
under said Purchase Agreement. Upon the Company’s filing of the Certificate of
Amendment of Restated Certificate of Incorporation to increase the Company’s
authorized share capital as described in the Purchase Agreement, the shares
Series A Preferred Stock will automatically convert into shares of Common Stock
of the Company.

 

Upon the initial closing of the Purchase Agreement, notwithstanding anything to
the contrary as stated in the Securities Purchase Agreement or the Notes, the
Securities Purchase Agreement and the Notes shall terminate and the Company
shall no longer have any obligations with respect thereto. Until such time, the
Securities Purchase Agreement remains in all respects in full force and effect.

 

 

SALON MEDIA GROUP, INC.

 

/s/ Jordan Hoffner                                                           

 

Dated:   1/24/17                                                                

 

 

 

 

HEATHER GILLETTE

 

/s/ Heather Gillette                                                           

 

Dated:  
1/24/17                                                                 

 